                                                                      Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

EUGENE MOORE,

      Plaintiff,

v.                                        CASE NO. 3:19cv1683-MCR-HTC

ARMSTRONG,
EDWARDS,
JORDAN,

     Defendants.
_____________________________/


                                  ORDER

      This cause is before the Court on the Magistrate Judge’s Report and

Recommendation dated October 15, 2019. ECF No. 11. Plaintiff has been furnished

a copy of the Report and Recommendation and has been afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, the Court has determined

that the Report and Recommendation should be adopted.
                                                                     Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE for failure to

prosecute or failure to follow an order of the Court.

       3.     The Clerk of Court is directed to close the file.

       DONE AND ORDERED this 18th day of November 2019.




                                           s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1683-MCR-HTC
